


110 HR 1358 IH: Nursing Relief Act of

U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1358
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2007
			Mr. Shadegg (for
			 himself, Mr. Pastor,
			 Mr. Flake, and
			 Mr. Renzi) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To create a new nonimmigrant visa category for registered
		  nurses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nursing Relief Act of
			 2007.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)There are more
			 vacant nursing positions in the United States than there are qualified
			 registered nurses and nursing school candidates to fill those positions.
				(2)According to the
			 Department of Labor, the current national nursing shortage exceeds
			 126,000.
				(3)States in the West
			 and Southwest have a disproportionate number of nursing vacancies because of
			 rapid population growth, which exacerbates a widening gap in the number of
			 facilities and staff compared to patients that need care.
				(4)Foreign countries
			 such as the Philippines, India, and China have an oversupply of nurses.
				(5)Major hospital systems in the United States
			 spend hundreds of millions of dollars every year recruiting foreign nurses
			 under our current immigration system.
				(6)Current law, with
			 certain limited exceptions, requires health care providers to sponsor desired
			 nurses for permanent resident status while the nurses remain outside of the
			 United States, which can take as much as 3 years.
				(7)This cost is
			 passed on to consumers and adds to the rising cost of health care.
				(8)Health care
			 providers cannot efficiently and effectively recruit qualified foreign nurses
			 through the existing immigration process.
				(9)Our health care
			 system requires an immediate modification of Federal laws relating to
			 recruitment of qualified foreign nurses in order to operate at an efficient and
			 effective level.
				(b)PurposeThe
			 purpose of this Act is to create a new nonimmigrant visa category for
			 registered nurses and establish admission requirements for such
			 nonimmigrants.
			3.Requirements for
			 admission of nonimmigrant nurses
			(a)Establishment of
			 a new nonimmigrant categorySection 101(a)(15) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)) is amended—
				(1)by striking
			 or at the end of subparagraph (U),
				(2)by striking the
			 period at the end of subparagraph (V) and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(W)an alien who is coming temporarily to
				the United States to perform services as a professional nurse, as described in
				section 212(v)(1)(A), who meets the qualifications described in section
				212(v)(1)(B), and with respect to whom the Secretary of Labor determines and
				certifies to the Secretary of Homeland Security and the Secretary of State that
				the intending employer has filed with the Secretary of Labor an attestation
				under section 212(v)(2), and the alien spouse and children of any such
				principal alien, if accompanying or following to join the principal
				alien.
						.
				(b)Requiring
			 petition of importing employerSection 214(c) of the Immigration
			 and Nationality Act (8 U.S.C. 1184(c)) is amended by adding at the end the
			 following:.
				
					(15)(A)The question of importing
				any alien as a nonimmigrant under section 101(a)(15)(W) in any specific case or
				specific cases shall be determined by the consular officer, after consultation
				with appropriate agencies of the Government, upon petition of the importing
				employer. Such petition shall be made and approved before the visa is granted.
				The petition shall be in such form and contain such information as the
				Secretary of Homeland Security shall prescribe by regulation. The approval of
				such a petition shall not, of itself, be construed as establishing that the
				alien is a nonimmigrant.
						(B)The following petitions shall be determined
				by the Secretary of Homeland Security, after consultation with appropriate
				agencies of the Government:
							(i)A petition for an alien lawfully
				present in the United States to be initially granted nonimmigrant status
				described in section 101(a)(15)(W).
							(ii)A petition for an alien having such
				status to obtain an extension of stay.
							(iii)A petition to obtain authorization
				for an alien having such status to change
				employers.
							.
			(c)Shifting burden of
			 proof for nonimmigrant statusSection 214(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(b)) is amended by striking (L) or
			 (V) and inserting (L), (V), or (W).
			(d)Allowing petition
			 for permanent residence while in nonimmigrant statusSection
			 214(h) of the Immigration and Nationality Act (8 U.S.C. 1184(h)) is amended by
			 striking (L), or (V) and inserting (L), (V), or
			 (W).
			(e)Other admission
			 requirementsSection 212 of the Immigration and Nationality Act
			 (8 U.S.C. 1182) is amended—
				(1)by redesignating
			 the second subsection (t) (added by section 1(b)(2)(B) of Public Law 108–449
			 (118 Stat. 3470)) as subsection (u); and
				(2)by adding at the
			 end the following:
					
						(v)(1)(A)For purposes of section
				101(a)(15)(W) and this subsection—
									(i)the term professional
				nurse means a person who applies the art and science of professional
				nursing in a manner that reflects comprehension of principles derived from the
				physical, biological, and behavioral sciences; and
									(ii)the term professional
				nursing includes—
										(I)making clinical judgments involving the
				observation, care, and counsel of persons requiring nursing care;
										(II)administering of medicines and
				treatments prescribed by the physician or dentist; and
										(III)participation in the activities for the
				promotion of health and prevention of illness in others.
										(B)The qualifications referred to in section
				101(a)(15)(W) are that the alien is qualified, under the laws (including such
				temporary or interim licensing provisions or nurse licensure compact provisions
				which authorize the nurse to be employed) governing the place of intended
				employment, to engage in the practice of professional nursing as a registered
				nurse immediately upon admission to the United States and is authorized under
				such laws to be employed, except that if the alien has completed all licensing
				requirements except for submission of a social security account number, the
				alien may provide a letter from the State Board of Nursing of the State of
				intended employment which confirms that the alien is eligible for license
				issuance upon presentation of such number.
								(2)(A)The attestation referred
				to in section 101(a)(15)(W) is an attestation by the employer to the
				following:
									(i)The employer is offering and will offer
				during the period of authorized employment to aliens admitted or provided
				status under section 101(a)(15)(W) wages that are at least—
										(I)the actual wage level paid by the
				employer to all other individuals with similar experience and qualifications
				for the specific employment in question; or
										(II)the prevailing wage level for the
				occupational classification in the area of employment;
										whichever is
				greater, based on the best information available as of the time of the
				attestation.(ii)The employment of the alien will not
				adversely affect the wages and working conditions of registered nurses
				similarly employed at the worksite.
									(iii)The alien will be paid the wage rate
				for registered nurses similarly employed at the worksite.
									(iv)There is not a strike or lockout in
				the course of a labor dispute in the registered nurse classification at the
				worksite.
									(v)The employer has provided notice of
				the filing of the attestation to the bargaining representative of the
				registered nurses at the worksite or, if there is no such bargaining
				representative, notice of the filing has been provided to the registered nurses
				employed at the worksite through physical posting in a conspicuous location at
				the worksites.
									(vi)The number of workers sought, the
				work locations, and the wage rate and conditions under which they will be
				employed.
									(B)The employer shall make a copy of the
				attestation available for public examination, within 10 working days after the
				date on which the attestation is filed, at the employer’s principal place of
				business or worksite (along with such accompanying documents as are
				necessary).
								(C)The Secretary of Labor shall review
				the attestation only for completeness and obvious inaccuracies. Unless such
				Secretary finds that the attestation is incomplete or obviously inaccurate, the
				Secretary shall provide the certification described in section 101(a)(15)(W)
				within 7 days of the date of the filing of the attestation.
								(D)An attestation under subparagraph
				(A)—
									(i)shall expire on the date that is the
				later of—
										(I)the end of the 3-year period
				beginning on the date on which it is filed; or
										(II)the end of the period of admission
				under section 101(a)(15)(W) of the last alien with respect to whose admission
				it applied (in accordance with clause (ii)); and
										(ii)shall apply to petitions described in
				section 214(c)(15) filed during the 3-year period beginning on the date on
				which it is filed if the employer states in each such petition that it
				continues to comply with the conditions in the attestation.
									(E)An employer may meet the requirements
				of this paragraph with respect to more than one professional nurse in a single
				attestation.
								(F)An employer may meet the requirements
				of this paragraph with respect to more than one work location in a single
				attestation.
								(3)(A)The Secretary of Labor
				shall compile, and make available for public examination in a timely manner, a
				list identifying employers that have filed attestations under paragraph (2)(A).
				Such list shall include, with respect to each attestation, the wage rate,
				number of aliens sought, and period of intended employment.
								(B)The Secretary of Labor shall
				establish a process for the receipt, investigation, and disposition of
				complaints respecting an employer’s failure to meet a condition specified in an
				attestation submitted under paragraph (2)(A) or a misrepresentation of a
				material fact in an attestation. Complaints may be filed by any aggrieved
				person or organization (including bargaining representatives). The Secretary
				shall conduct an investigation under this subparagraph if there is reasonable
				cause to believe that an employer willfully failed to meet a condition or
				willfully misrepresented a material fact. No investigation or hearing shall be
				conducted on a complaint concerning such a failure or misrepresentation unless
				the complaint was filed not later than 12 months after the date of the failure
				or misrepresentation, respectively.
								(C)Under such process, the Secretary of
				Labor shall provide, within 30 days after the date such a complaint is filed,
				for a determination as to whether or not a basis exists to make a finding
				described in subparagraph (B). If the Secretary determines that such a basis
				exists, the Secretary shall provide for notice of such determination to the
				interested parties and an opportunity for a hearing on the complaint within 60
				days of the date of the determination. If such a hearing is requested, the
				Secretary of Labor shall make a finding concerning the matter by not later than
				60 days after the date of the hearing. In case of similar complaints respecting
				the same applicant, the Secretary of Labor may consolidate the hearings under
				this clause on such complaints.
								(D)If the Secretary of Labor finds,
				after notice and opportunity for a hearing, that an employer has willfully
				failed to meet a condition specified in an attestation or that there was a
				willful misrepresentation of material fact in the attestation, the Secretary
				shall notify the Secretary of State and the Secretary of Homeland Security of
				such finding and may, in addition, impose such other administrative remedies
				(including civil monetary penalties in an amount not to exceed $1,000 per nurse
				per violation, with the total penalty not to exceed $10,000 per violation) as
				the Secretary determines to be appropriate. Upon receipt of such notice, the
				Secretary of Homeland Security shall not approve petitions described in section
				214(c)(15) by the employer during a period of at least 1 year for nurses to be
				employed by the employer.
								(4)(A)A nonimmigrant alien
				described in subparagraph (B) who was previously issued a visa or otherwise
				provided nonimmigrant status under section 101(a)(15)(W) is authorized to
				accept new employment upon the filing by the prospective employer of a petition
				described in section 214(c)(15)(B)(iii) on behalf of such nonimmigrant.
				Employment authorization shall continue for such alien until such petition is
				adjudicated. If such petition is denied, such authorization shall cease.
								(B)A nonimmigrant alien described in
				this subparagraph is a nonimmigrant alien—
									(i)who has been lawfully admitted into
				the United States;
									(ii)on whose behalf an employer has filed
				a nonfrivolous petition for new employment before the date of expiration of the
				period of stay authorized by the Secretary of Homeland Security; and
									(iii)who, subsequent to such lawful
				admission, has not been employed without authorization in the United States
				before the filing of such petition.
									(5)(A)The initial period of
				authorized admission for a nonimmigrant under section 101(a)(15)(W) may not
				exceed 3 years, and may be extended, except that the total period of authorized
				admission as such a nonimmigrant may not exceed 6 years.
								(B)(i)Subparagraph (A) shall
				not apply to any nonimmigrant on whose behalf a petition under section 204(b)
				to accord the alien immigrant status under section 203(b), or an application
				for adjustment of status under section 245 to accord the alien status under
				section 203(b), has been filed, if 365 days or more have elapsed since the
				filing of such petition or application.
									(ii)The Secretary of Homeland Security
				shall extend the stay of an alien who qualifies for an exemption under clause
				(i) in 1-year increments until such time as a final decision is made on the
				alien’s lawful permanent residence.
									(iii)Notwithstanding subparagraph (A) and clause
				(ii), any alien who is the beneficiary of an approved petition filed under
				section 204(b) for a status under paragraph (1), (2), or (3) of section 203(b),
				and who is eligible to be granted that status but for application of the
				per-country limitations on immigrants under such paragraph, may apply for, and
				the Secretary of Homeland Security may grant, one or more extensions of
				nonimmigrant status under section 101(a)(15)(W) until such time as an immigrant
				visa is immediately available to the alien and a decision on the alien’s
				application for adjustment of status is made.
									(6)In the case of an alien spouse, who
				is accompanying or following to join a principal alien admitted under section
				101(a)(15)(W), the Secretary of Homeland Security shall authorize the alien
				spouse to engage in employment in the United States and shall provide the
				spouse with an employment authorized endorsement or other
				appropriate work permit.
							(7)(A)(i)The total number of
				aliens who may be issued visas or otherwise provided nonimmigrant status under
				section 101(a)(15)(W) during any fiscal year is 50,000.
									(ii)If the numerical limitation in clause
				(i)—
										(I)is reached during a fiscal year, the
				numerical limitation applicable to the subsequent fiscal year shall be 120
				percent of the preceding numerical limitation; or
										(II)is not reached during a fiscal year,
				the numerical limitation shall remain the same during the subsequent fiscal
				year.
										(B)Notwithstanding subparagraph (A),
				aliens may be issued visas or otherwise provided nonimmigrant status under such
				section without regard to numerical limitation if they are only working in the
				geographic area or areas which are designated by the Secretary of Health and
				Human Services as having a shortage of health care professionals.
								(C)The numerical limitations in
				subparagraph (A) shall only apply to principal aliens and not to the spouse or
				children of such
				aliens.
								.
				4.Regulations;
			 effective date
			(a)RegulationsNot later than 90 days after the date of
			 the enactment of this Act, the following shall promulgate regulations to carry
			 out the amendments made by section 3:
				(1)The Secretary of Labor, in consultation
			 with the Secretary of Health and Human Services and the Secretary of Homeland
			 Security.
				(2)The Secretary of
			 Homeland Security, in consultation with the Secretary of State.
				(b)Effective
			 dateNotwithstanding
			 subsection (a), the amendments made by section 3 shall take effect 90 days
			 after the date of the enactment of this Act, regardless of whether the
			 regulations promulgated under subsection (a) are in effect on such date.
			5.Specification of
			 constitutional authority for enactment of lawThis Act is enacted pursuant to the power
			 granted to Congress under article I, section 8, clause 4, to establish an
			 uniform rule naturalization, and under article I, section 8, clause 18, of the
			 United States Constitution.
		
